Citation Nr: 0204242	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, with radiculopathy, degenerative disc disease, and 
bilateral shoulder pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and two relatives




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In January 2001, the Board remanded this case back to the RO 
for further development, including a search for medical 
records and a VA examination.  This development has been 
accomplished in accord with the Board's remand, and the case 
has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The medical evidence of record does not support a causal 
relationship between a current thoracic spine disorder and 
service.

3.  The medical evidence of record does not support a causal 
relationship between a current cervical spine disorder and 
service.



CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained numerous records of reported medical 
treatment and has afforded the veteran a VA examination in 
accordance with the request contained in the January 2001 
Board remand.  In this regard, the Board notes that the 
veteran did not respond to a February 2001 letter, in which 
the RO requested that he fill out authorization forms 
regarding private treatment records and submit employment 
records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the VA's duty to assist is not a "one-way street," and it 
is incumbent upon the claimant to provide essential 
information so that the duty can be fulfilled).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as he was 
informed of the need for such evidence in a letter issued in 
February 2001.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  In this letter, the RO made reference to the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

In June 1975, during service, the veteran was treated for a 
muscle contusion of the right forearm following a bicycle 
accident.  In July 1975, the veteran complained of right-
sided back pain and was diagnosed with a mild muscle sprain.  
However, the veteran's November 1975 separation examination 
revealed no abnormalities, and an August 1976 VA examination 
was similarly negative.

According to an employment record dated in February 1997, the 
veteran sustained a work-related injury to the back and side 
in July 1978.  There is no indication that this injury 
necessitated medical treatment or that any diagnosis was 
made, and, as indicated above, the veteran did not respond to 
the RO's February 2001 letter regarding the availability of 
further employment and medical records.

In September 1992, the veteran was treated for complaints of 
neck pain, although an examination was normal.  He was 
subsequently seen for right shoulder pain in April 1993 and 
for numbness of both arms in November and December of 1993.  
In April 1994, the veteran complained of numbness in the 
cervical spine.  A magnetic resonance imaging study (MRI) 
revealed spondylitic deformities at C5-C6 and C6-C7, while 
electromyography (an EMG) revealed bilateral C5-C6 
radiculopathy and left C7-T1 radiculopathy.  

The report of an April 1996 VA examination contains a 
diagnosis of chronic low back strain, right foot pain, and 
left shoulder pain.  A March 1997 VA treatment record 
reflects the veteran's history of back pain since 1975, and 
this history is also noted in multiple subsequent VA 
treatment records.  In July 1997, the veteran underwent 
cervical foraminotomies at a VA facility.  A private medical 
examination from March 1999 confirmed the diagnoses of 
degenerative disc disease of the cervical spine and cervical 
radiculopathy.  An April 1999 letter from a private physician 
indicates that the veteran sustained a cervical and lumbar 
spine injury at work in January 1997.

In a March 2000 letter, a private physician noted the 
veteran's 1975 bicycle accident and indicated that his back 
"has some element of accelerated degeneration as a result of 
the bicycle accident," resulting in a predisposition leading 
to the January 1997 injury.  In the physician's opinion, the 
veteran's current back condition "is a combination of slow 
progressive degeneration that resulted from a bicycling 
accident in 1975 that was compounded and aggravated and made 
worse by this work injury that occurred in January of 1997."  
This physician further noted that he had treated the veteran 
since March 1999.

Following the Board's January 2001 remand, the veteran was 
afforded a VA spine examination in May 2001.  In the report 
of this examination, the examiner noted that the veteran's 
claims file, including the service medical records, had been 
reviewed in its entirety.  In view of the examination 
results, the examiner rendered impressions of a history of 
cervical spondylosis with a herniated nucleus pulposus, 
status post surgery and job-related; and a history of low 
back pain, work-related.  The examiner noted that, based upon 
the medical records provided, there was no evidence to 
suggest that any ongoing symptomatology with regard to either 
the neck or the lower back "in any way appears related to 
injuries sustained in the service."  The examiner further 
noted that there was "no evidence to support any thoracic 
spine disorder" and that any current shoulder pain was 
related to the neck and a "residual of treatment thereof."

The Board has reviewed the evidence cited above and observes 
that there are conflicting opinions regarding the etiology of 
the veteran's spinal conditions.  The March 2000 private 
physician's statement clearly supports the veteran's claims, 
as this doctor found that an in-service bicycle injury 
resulted in a predisposition leading to the January 1997 back 
injury.  However, it is not apparent from the March 2000 
statement whether the treating physician had an opportunity 
to review the veteran's past medical records, specifically 
those contained in the claims file.  Notably, this doctor did 
not begin treating the veteran for his spinal problems until 
more than 22 years following his discharge from service, and 
there is no indication that the doctor's opinion is based on 
anything other than the history reported by the veteran. 

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
medical opinion based solely on a veteran's recitation of his 
own history, rather than on specific references to his or her 
medical and service history, lacks probative value.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
also declined to adopt a "treating physician rule" under 
which a treating physician's opinion would be given greater 
weight than that of a VA or other physician.  See Winsett v. 
West, 11 Vet. App. 420 (1998).

In contrast to the physician who submitted the March 2000 
statement, the doctor who conducted the May 2001 VA spine 
examination did have an opportunity to review the veteran's 
entire claims file, including the service medical records.  
This examiner determined that the veteran's current spinal 
symptoms, including shoulder pain, were not etiologically 
related to injuries sustained during service.  The Board 
notes that this determination is consistent with the fact 
that, notwithstanding the veteran's work-related back injury 
in 1978, there is no indication of medical treatment for 
spinal or shoulder pain between separation from service and 
1992.  The absence of such treatment over a prolonged period 
of time is a factor for the Board to consider in reaching a 
determination on the veteran's claims.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As the May 2001 VA examination findings were based on a 
documented medical history, the Board finds that the May 2001 
VA examination report is of greater probative value than the 
March 2000 private physician's statement.  As such, the 
medical evidence, on balance, does not support the veteran's 
lay contention that his cervical and thoracic spine disorders 
are the proximate result of an in-service injury.  The 
veteran and two of his relatives presented testimony to this 
effect at an April 1999 RO hearing and a March 2000 VA Video 
Conference hearing before the undersigned Board member.  The 
veteran has also submitted lay statements from his ex-wife 
and several other individuals in support of his claims.  
However, none of these individuals has been shown to possess 
the requisite medical expertise, training, or credentials 
needed to render a competent opinion regarding medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The lay evidence of record therefore 
lacks probative value.

Overall, the preponderance of the evidence is against the 
finding that the veteran's current thoracic spine disorder 
and cervical spine disorder (encompassing radiculopathy, 
degenerative disc disease, and bilateral shoulder pain) were 
incurred in or aggravated by service.  As such, the veteran's 
claims for service connection for those disorders must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 



ORDER

The claim of entitlement to service connection for a thoracic 
spine disorder is denied.

The claim of entitlement to service connection for a cervical 
spine disorder, with radiculopathy, degenerative disc 
disease, and bilateral shoulder pain, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

